Citation Nr: 1823098	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eustachian tube dysfunction.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected adjustment disorder with anxiety and depressed mood.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Daniel Smith, attorney


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001, and from August 2004 to July 2010.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Board denied the claims for service connection for eustachian tube dysfunction, and a seizure disorder, and remanded the other claims for further development.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's September 2015 decision, as to the denials of the claims for service connection for eustachian tube dysfunction, and a seizure disorder.  That same month, the Court issued an Order vacating the September 2015 Board decision as to those claims.  

In December 2016, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

With regard to the claims for service connection for eustachian tube dysfunction, and a seizure disorder, a review of the Joint Motion shows that although the Board had determined that current disabilities were not shown, the Board had improperly relied upon its own medical judgment.  Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in December 2016, the Board remanded the claims in order to afford the Veteran new examinations, to include etiological opinions.  

A review of the claims file shows that the requested examinations have not been provided, and that the requested etiological opinions have not been obtained.   Furthermore, these issues have not been readjudicated by the RO as directed.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Veteran should be afforded new examinations, and etiological opinions should be obtained.  Id.

With regard to the claim for a back disability, in September 2015, the Board remanded this claim.  The Board noted that an August 2010 private MRI (magnetic imaging study) of the thoracic spine noted a small protrusion at T5-6, and very mild chronic anterior compression at T7 and T8.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained in which the examiner "Reference[d] the August 2010 private MRI examination."  

In December 2016, the Board noted that the Veteran had not yet been afforded the requested examination, and again remanded the claim.  Id.

In August 2017, the Veteran was afforded an examination of his back.  The VA disability benefits questionnaire (DBQ) shows that the diagnoses were lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The examiner concluded that it is less likely as not that the Veteran has a back condition that is related to the documented symptoms in his service treatment records.  The examiner explained that there is no objective evidence of thoracic back imaging, or a diagnosis of a thoracic spine condition, documented in the service treatment records.  

The Board finds that a remand is required in order to obtain an adequate opinion that complies with the Board remand directives.  The August 2017 VA examiner noted the results of the Veteran's August 2010 MRI by history, however, there was no discussion as to why these findings were not evidence of an inservice injury or disease.  Stegall; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The Board further notes that the examiner's rationale was quite brief, that by its terms it appears to be limited to the thoracic spine (as opposed to the lumbar spine), and that the examiner did not discuss the Veteran's in-service and post-service complaints of back pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, on remand, a supplemental etiological opinion should be obtained.  Adams v. Principi, 256 F.3d 1318, 1321-1322 (Fed.Cir. 2001).  

With regard to the claim for an initial evaluation in excess of 30 percent for service-connected adjustment disorder with anxiety and depressed mood, a January 2018 report from E.T., Ph.D., shows that the Veteran reported that he was scheduled to see a VA psychiatrist in Orange City, Florida, in January 2018.  This report is not currently associated with the claims file.  On remand, it should be obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges that in August 2017, pursuant to the Board's December 2016 remand, the RO scheduled the Veteran for a VA psychiatric examination, and that associated internal documentation from the RO states that the examination request was canceled because the Veteran "refused" the examination.  In a letter, dated in February 2018, the Veteran's representative argued that the Veteran had never been notified of his scheduled examination, and that the Veteran had requested that his examination be rescheduled, but that he never received a reply prior to his case being returned to the Board.  The representative argued, however, that that at this point a remand for further development would be unfair to the Veteran, and he requested that the claim be adjudicated on the evidence currently of record, to include submitted examination reports from E.T., Ph.D.  However, given the lack of a complete record, the case must be remanded.  Id.  Furthermore, given that the most recent VA psychiatric examination was completed in November 2010, and that the Veteran has requested a rescheduled examination, on remand, the Veteran should be afforded a VA psychiatric examination.  Stegall; Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to the claim for a TDIU, adjudication of this issue must be deferred pending further development of the issues on appeal that have been remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim(s).  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, to include any treatment of the Veteran for psychiatric symptoms by VA in Orange City, Florida, in January 2018.  

2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be afforded a VA examination to determine whether or not he currently has eustachian tube dysfunction, and, if so, its etiology.  

If the Veteran is currently found to have eustachian tube dysfunction, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's Eustachian tube dysfunction either began during or was otherwise caused by his military service (from June 1997 to June 2001, and from August 2004 to July 2010).  Why or why not?

3.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be afforded a VA examination to determine whether or not he currently has seizure disorder, and, if so, its etiology.  

If the Veteran is currently found to have a seizure disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's seizure disorder either began during or was otherwise caused by his military service (from June 1997 to June 2001, and from August 2004 to July 2010).  Why or why not?

4.  After the development requested in the first paragraph of this remand has been completed, return the claims file to the August 2017 VA examiner (back DBQ), or if not available to another examiner.  If the requested opinion cannot be provided without a physical examination, one should be scheduled.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a back (lumbar spine or thoracic spine) disability that is etiologically related to the Veteran's active military service.  Why or why not?

The examiner is requested to specifically discuss the results from the Veteran's August 2010 MRI, and the Veteran's reported in-service and post-service complaints of back pain, and to provide an opinion as to any disabilities found in both the lumbar spine and the thoracic spine.  

5.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected adjustment disorder with anxiety and depressed mood.  

6.  After undertaking any further indicated development, the RO should adjudicate the issues on appeal, including the claim of entitlement to a TDIU, on a de novo basis.  If any of the benefits sought on appeal are not granted to the satisfaction of the Veteran, a supplemental statement of the case should be issued and the Veteran and his representative provided with an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




